Callahan, J.
(dissenting). The mortgage under which the plaintiff was appointed appears to be prior to the lease under which *379defendants claim. The defendants are parties to the foreclosure action. In Derby v. Brandt (99 App. Div. 257) the Appellate Division of this department held under similar circumstances that the tenant must answer to the receiver for rent or if tenant claimed a defense against liability under the lease, that the receiver might collect the reasonable value for the use and occupation. In this department applications by receivers for mandatory orders directing tenants in possession to pay rent under these circumstances are disapproved as the only purpose of such orders would be to lay the foundation for contempt proceedings. (American Mtge. Co. v. Sire, 103 App. Div. 396; Greenwich Savings Bank v. Silverman, 153 id. 883.) It necessarily follows that the proper remedy is for the receiver to sue at law.
The judgment should be reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.